Name: Commission Regulation (EC) NoÃ 687/2009 of 29Ã July 2009 repealing Regulations (EC) NoÃ 877/2008, (EC) NoÃ 878/2008 and (EC) NoÃ 879/2008 opening a standing invitation to tender for the resale of sugar held by intervention agencies of Belgium, the Czech Republic, Ireland, Italy, Hungary, Slovakia and Sweden
 Type: Regulation
 Subject Matter: marketing;  economic geography;  trade policy;  beverages and sugar;  trade
 Date Published: nan

 30.7.2009 EN Official Journal of the European Union L 198/3 COMMISSION REGULATION (EC) No 687/2009 of 29 July 2009 repealing Regulations (EC) No 877/2008, (EC) No 878/2008 and (EC) No 879/2008 opening a standing invitation to tender for the resale of sugar held by intervention agencies of Belgium, the Czech Republic, Ireland, Italy, Hungary, Slovakia and Sweden THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organization of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(d) in conjunction with Article 4 thereof, Whereas: (1) Commission Regulations (EC) No 877/2008 (2), (EC) No 878/2008 (3) and (EC) No 879/2008 (4) opened standing invitations to tender for the resale on the Community market, resale for industrial use and resale for export of sugar held by the intervention agencies in Belgium, the Czech Republic, Ireland, Italy, Hungary, Slovakia and Sweden. (2) An overall maximum amount of 345 539 tonnes of sugar held by the intervention agencies was available for resale. After the resale at the tenders held since 1 October 2008 a quantity of 34 081 tonnes of sugar remained unsold. (3) Annex I of Commission Regulation (EC) No 983/2008 of 3 October 2008 adopting the plan allocating to the Member States resources to be charged to the 2009 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (5), provided for the withdrawal of an overall amount of 119 687 tonnes of sugar from Community intervention stocks for distribution to the most deprived. (4) In respect of the 2010 food distribution plan for the most deprived, the overall sugar quantities requested by Member States exceed the currently available quantity. It is therefore appropriate to reserve all remaining sugar intervention stocks and close the standing invitations to tender for the resale of intervention sugar. (5) Regulations (EC) No 877/2008, (EC) No 878/2008 and (EC) No 879/2008 should therefore be repealed. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulations (EC) No 877/2008, (EC) No 878/2008 and (EC) No 879/2008 are repealed. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 241, 10.9.2008, p. 3. (3) OJ L 241, 10.9.2008, p. 8. (4) OJ L 241, 10.9.2008, p. 13. (5) OJ L 268, 9.10.2008, p. 3.